Exhibit 10.2

 

THIRD AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Amendment”)
is made and entered into as of October 5, 2010 by and between TECHNISCAN, INC.,
(the “Issuer”) and BIOTEX PHARMA INVESTMENTS, LLC (the “Lead Investor”).

 

R E C I T A L S:

 

WHEREAS, the Issuer and the Lead Investor desire to revise that certain Note and
Warrant Purchase Agreement dated March 30, 2010 entered into by and among the
Issuer, the Lead Investor, and the other investors listed on Exhibit A thereto,
as amended pursuant to that certain Amendment to Note and Warrant Purchase
Agreement dated as of May 19, 2010 and that certain Second Amendment to Note and
Warrant Purchase Agreement dated as of September 30, 2010 (collectively, the
“Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.            Amendment of the Agreement.  Pursuant to Section 7.3 of the
Agreement, Section 3.2 of the Agreement is hereby amended as follows:

 

The date October 8, 2010 shall be deleted and replaced with October 14, 2010.

 

2.            Continued Effect of the Agreement.  All provisions of the
Agreement, except as modified by this Amendment, shall remain in full force and
effect and are reaffirmed.  Other than as stated in this Amendment, this
Amendment shall not operate as a waiver of any condition or obligation imposed
on the parties under the Agreement.

 

3.            Interpretation of Amendment.  In the event of any conflict,
inconsistency, or incongruity between any provision of this Amendment and any
provision of the Agreement, the provisions of this Amendment shall govern and
control.

 

4.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.  A facsimile or e-mailed
“.pdf” data file copy of an original written signature shall be deemed to have
the same effect as an original written signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Registration Rights Agreement as of the date first set forth above.

 

TECHNISCAN, INC.

 

BIOTEX PHARMA INVESTMENTS, LLC

 

 

 

 

 

 

By:

/s/ David C. Robinson

 

 

By:

/s/ Robert Kessler

David C. Robinson

 

 

Robert Kessler

Chief Executive Officer

 

 

Member

 

--------------------------------------------------------------------------------